 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
 9
10
           Scott Johnson,                           Case No. 2:16-cv-02820-MCE-KJN
11
                    Plaintiff,                      ORDER
12
             v.
13
14         Starbucks Corporation, a
           Washington Corporation; and Does 1-
15         10,
16
                    Defendants.
17
18
19            Plaintiff’s unopposed Motion to Stay (ECF No. 44) this action is
20   GRANTED. Not later than sixty days following the date this Order is
21
     electronically filed, and every sixty days thereafter until the appeals in 3:17-cv-
22
     02454-WHA and 8:18-cv-01615-DOC-DFM have been resolved, the parties shall
23
     submit a Joint Status Report reporting the status of those appellate cases.
24
     ///
25
     ///
26
27   ///

28




                                               1
     ORDER                                          Case No. 2:16-cv-02820-MCE-KJN
 1           Defendant’s Motion for Summary Judgment (ECF No. 42) is DENIED
 2   without prejudice to refiling once the stay is lifted.
 3
             IT IS SO ORDERED.
 4
     Dated: June 18, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                 2
     ORDER                                            Case No. 2:16-cv-02820-MCE-KJN
